Case: 12-14575    Date Filed: 11/19/2013   Page: 1 of 2


                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 12-14575
                          Non-Argument Calendar
                        ________________________

                 D.C. Docket No. 2:11-cr-00121-JES-SPC-1



UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

                                    versus

STEPHEN KOZAK,


                                                           Defendant-Appellant.

                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                       ________________________

                             (November 19, 2013)

Before TJOFLAT, JORDAN and HILL, Circuit Judges.

PER CURIAM:

     Donna Lee Elm, appointed counsel for Stephen Kozak in this direct criminal
              Case: 12-14575     Date Filed: 11/19/2013   Page: 2 of 2


appeal, has moved to withdraw from further representation of the appellant and

filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18
L. Ed. 2d 493 (1967). Our independent review of the entire record reveals that

counsel=s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel=s motion to withdraw is GRANTED, and Kozak’s convictions and

sentences are AFFIRMED.




                                         2